Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 11/20/2020.  Claims 1-13 are pending and considered on the merits.

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 101 rejections are withdrawn:
Claim 14 is rejected for being non-statutory subject matter;
The following 35 U.S.C § 102 (a) rejections are withdrawn:
Claim(s) 1-8 and 10-14 is/are rejected as being anticipated by Sakwinska et al. (US 2017/0273997)
The following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 1-14 is/are rejected as being unpatentable over Sakwinska et al. (US 2017/0273997)
The following 35 U.S.C. 112 rejections are withdrawn:
Claim 14 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The following 35 U.S.C. 112 rejections are withdrawn:
Claim 2 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The Applicant’s amendments cancelling claim 14 and that Sakwinska et al. qualifies for exception under 102(b)(2)(C) since Nestec S. A. is a common Applicant between this application and Sakwinska et al. necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 7, and 10-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fichot et al. (US 8846642, published 2014).
Fichot et al.. teach an infant formula comprising 2.5-15 wt% of an oligosaccharide mixture (col 7, lines 18-30).  The oligosaccharide mixture of this formula comprises (col 7. Lines 20-25):
At least 0.02 wt% of N-acetylated oligosaccharides;
At least 2.0 wt% of galacto-oligosaccharides; and
At least 0.04 wt % of sialylated oligosaccharides.
The galacto-oligosaccharides are a mixture of the sugars listed in claim 4 (col 5, lines 18-28). 

It is noted that claims 11 and 12 are product-by-process limitations of how the composition is made (MPEP 2113).  However the composition remains anticipated even if it is made by a different process (MPEP 2113 I).  Therefore since Fichot et al. teach administering a composition with the same sugars as those claimed, they continue to anticipate these limitations even if their sugars are derived from other sources. Also it is noted that Fichot et al. teach they can obtained their oligosaccharide mixture from cows’, goats’ or buffalo milk (col  4, lines 19-21).
Also it is noted that claim 13 is an intended result nested inside a wherein clause.  MPEP 2111.04 I is clear that such a clause in a method claim is “not given weight when it simply expresses the intended result of a process step positively recited”.  Therefore since Fichot et al teach the active steps of the method, they continue to anticipate the results of claim 13 since administering the same composition to the same subject should inherently produce the same results.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Fichot et al. (US 8846642, published 2014).
Fichot et al. teach an infant formula comprising 2.5-15 wt% of an oligosaccharide mixture (col 7, lines 18-30) to prevent a child from developing milk allergies (col 6, lines 34-35).  The oligosaccharide mixture of this formula comprises (col 7. Lines 20-25):
At least 0.02 wt% of N-acetylated oligosaccharides;
At least 2.0 wt% of galacto-oligosaccharides; and
At least 0.04 wt % of sialylated oligosaccharides.
The galacto-oligosaccharides are a mixture of the sugars listed in claim 4 (col 5, lines 18-28).  While Fichot et al. does not include an example of embodiment of their composition containing a probiotic, this would be obvious elsewhere in the references since they do teach serveral probiotic strains can be included in the composition including L. rhamnosus, L. paracasei, L. reuteri, L. fermentum, Streptococcus salvarius, B. lactis, B.Breve, B. infantus, and B. longum (Col 5 line 60 to col 6, line 15).  They also teach prebiotics including fructooligosaccharides can be added to the composition to 
While Fichot et al. does not teach “preventing and/or reducing allergy symptoms in an infant or a young child, by increasing SCFA production in the infant or young child” this is an intended result of administering the composition to the infant/young child.  The claims do not limit the condition of the infant/young child and read broadly on any infant/young child capable of ingesting the composition.   Therefore the act of administering the composition of Fichot et al. to an infant/young child will also read on preventing allergy symptoms in the infant/young child by increasing its SCFA production since performing the same steps, on the same subject, with the same composition will lead to the same results even if the art does not recognize this at the time of the invention (MPEP 2112 II). 
It is noted that claims 11 and 12 are product-by-process limitations of how the composition is made (MPEP 2113).  However the composition remains anticipated even if it is made by a different process (MPEP 2113 I).  Therefore since Fichot et al. teach administering a composition with the same sugars as those claimed, they continue to anticipate these limitations even if their sugars are derived from other sources. Also it is noted that Fichot et al. teach they can obtained their oligosaccharide mixture from cows’, goats’ or buffalo milk (col  4, lines 19-21).
Also it is noted that claim 13 is an intended result nested inside a wherein clause.  MPEP 2111.04 I is clear that such a clause in a method claim is “not given weight when it simply expresses the intended result of a process step positively recited”.  Therefore 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-16, 18, 22, 23, and 25 of copending Application No. 16071729. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to increasing SCFA production in an infant or young child by administering a composition with the same sugars listed in current claims 3-5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response To Applicant’s Arguments

The Applicant requests the rejection be held in abeyance. 

Request for Interview
The Examiner believes an interview would be useful in progressing this case.  The polysaccharides of claims 3 and 5 appear to be free of the prior art.  The Applicant is encourage to contact Thane Underdahl at (303) 297-4299 to discuss the claims/claim amendments to place this case in condition for allowance prior to replying to this Office Action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699